

117 HR 4965 IH: 9/11 Responder and Survivor Health Funding Correction Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4965IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Nadler, Mr. Garbarino, Mr. Suozzi, Mr. Sean Patrick Maloney of New York, Ms. Meng, Ms. Velázquez, Mr. Espaillat, Ms. Malliotakis, Mr. Torres of New York, Mr. Pascrell, Mr. Gottheimer, Mr. Sires, Mr. Payne, Mr. Tonko, Ms. Clarke of New York, Mr. Higgins of New York, Mr. Fitzpatrick, Mr. Jacobs of New York, Mr. Zeldin, Mrs. Hayes, Mr. McKinley, Mrs. Watson Coleman, Mr. Van Drew, Mr. Himes, Mr. Smith of New Jersey, Ms. Stefanik, Mr. Bacon, Mr. Jeffries, Mr. Katko, Mr. Morelle, Mr. Joyce of Ohio, Miss Rice of New York, Mr. Delgado, Ms. Tenney, Mr. Reed, Mr. Bowman, Mr. Meeks, Mr. Jones, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXXIII of the Public Health Service Act with respect to flexibility and funding for the World Trade Center Health Program, and for other purposes.1.Short titleThis Act may be cited as the 9/11 Responder and Survivor Health Funding Correction Act.2.Flexibility for certifications under the World Trade Center Health Program(a)In generalSection 3305(a) of the Public Health Service Act (42 U.S.C. 300mm–4(a)) is amended—(1)in paragraph (2)(A)(ii), by inserting subject to paragraph (6), before for; and(2)by adding at the end the following:(6)Licensed health care provider flexibility(A)In generalFor purposes of an initial health evaluation described in paragraph (2)(A)(ii) (including any such evaluation provided under section 3321(b) or through the nationwide network under section 3313), such evaluation may be conducted by a physician or any other licensed health care provider in a category of health care providers determined by the Secretary under subparagraph (B).(B)Categories of licensed health care providersNot later than 60 days after the date of enactment of the 9/11 Responder and Survivor Health Funding Correction Act, the WTC Program Administrator shall issue regulations for the categories of licensed health care providers who, in addition to licensed physicians, may conduct evaluations under subparagraph (A) and make determinations under section 3312(b)..(b)Flexibility for WTC respondersSection 3312(b) of such Act (42 U.S.C. 300mm–22(b)) is amended—(1)in paragraph (1), by striking physician each place it appears and inserting physician or other licensed health care provider in a category determined by the Secretary under section 3305(a)(6)(B);(2)in paragraph (2)—(A)in subparagraph (A)—(i)in the matter preceding clause (i), by striking physician and inserting physician or other licensed health care provider in a category determined by the Secretary under section 3305(a)(6)(B);(ii)in clause (i), by striking physician and inserting physician or other licensed health care provider; and(iii)in clause (ii), by striking such physician's determination and inserting the determination of such physician or other licensed health care provider; and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by striking physician determinations and inserting determinations by physicians or other licensed health care providers in categories determined by the Secretary under section 3305(a)(6)(B); and(ii)in clause (i), by striking physician panel and inserting panel of physicians or other licensed health care providers in categories determined by the Secretary under section 3305(a)(6)(B); and(3)in paragraph (5), by striking examining physician and inserting examining physician or other licensed health care provider in a category determined by the Secretary under section 3305(a)(6)(B).3.Criteria for credentialing health care providers participating in the nationwide networkTitle XXXIII of the Public Health Service Act (42 U.S.C. 300mm et seq.) is amended—(1)in section 3305(a)(2) (42 U.S.C. 300mm–4(a)(2))—(A)in subparagraph (A)—(i)by striking clause (iv); and(ii)by redesignating clauses (v) and (vi) as clauses (iv) and (v), respectively;(B)by striking subparagraph (B); and(C)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and(2)in section 3313(b)(1) (42 U.S.C. 300mm–23(b)(1)), by striking Data Centers and inserting WTC Program Administrator.4.Clarifying calculation of enrollment(a)RespondersSection 3311(a) of such Act (42 U.S.C. 300mm–21(a)) is amended by adding at the end the following:(6)Deceased WTC respondersAn individual known to the WTC Program Administrator to be deceased shall not be included in any count of enrollees under this subsection or section 3351..(b)SurvivorsSection 3321(a) of such Act (42 U.S.C. 300mm–31(a)) is amended by adding at the end the following:(5)Deceased WTC survivorsAn individual known to the WTC Program Administrator to be deceased shall not be included in any count of enrollees under this subsection or section 3351..5.Funding for the World Trade Center Health ProgramSection 3351 of the Public Health Service Act (42 U.S.C. 300mm–61) is amended—(1)in subsection (a)(2)(A)—(A)in clause (x), by striking $570,000,000; and and inserting $689,130,000;; and(B)by striking clause (xi) and inserting the following:(xi)for fiscal year 2026, $930,325,500;(xii)for fiscal year 2027, $1,004,751,540;(xiii)for fiscal year 2028, $1,085,131,663;(xiv)for fiscal year 2029, $1,139,388,246;(xv)for fiscal year 2030, $1,196,357,659;(xvi)for fiscal year 2031, $1,256,175,542; and(xvii)for each subsequent fiscal year through fiscal year 2090— (I)the amount determined under this subparagraph for the previous fiscal year multiplied by 1.05; multiplied by(II)the ratio of—(aa)the total number of individuals enrolled in the WTC program on July 1 of such previous fiscal year; to (bb)the total number of individuals so enrolled on July 1 of the fiscal year prior to such previous fiscal year; plus; and(2)in subsection (c)—(A)by amending paragraph (3) to read as follows:(3)Education and outreachFor the purpose of carrying out section 3303—(A)for each of fiscal years 2016 through 2021, $750,000; and(B)for fiscal year 2022 and each subsequent fiscal year, $2,000,000.;(B)in paragraph (4)—(i)by amending subparagraph (A) to read as follows:(A)for fiscal year 2021, the amount determined for such fiscal year under this paragraph as in effect on the day before the date of enactment of the 9/11 Responder and Survivor Health Funding Correction Act;; and(ii)in subparagraph (B), by striking 2017, $15,000,000 and inserting 2022, $20,000,000; and(C)in paragraph (5)—(i)by amending subparagraph (A) to read as follows:(A)for fiscal year 2021, the amount determined for such fiscal year under this paragraph as in effect on the day before the date of enactment of the 9/11 Responder and Survivor Health Funding Correction Act;;(ii)by redesignating subparagraph (B) as subparagraph (C); and(iii)by inserting after subparagraph (A) the following:(B)for fiscal year 2022, $20,000,000; and.6.Research cohort for emerging health impacts on youth(a)In generalSection 3341 of the Public Health Service Act (42 U.S.C. 300mm–51) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(2)by inserting after subsection (b) the following:(c)Research cohort for emerging health impacts on youthThe WTC Program Administrator shall establish a research cohort of sufficient size to conduct research studies on the health and educational impacts of exposure to airborne toxins, or any other hazard or adverse condition, resulting from the September 11, 2001, terrorist attacks on the population of individuals who were 21 years of age or younger at the time of exposure and who are enrolled in the WTC Program or otherwise eligible for enrollment in the Program under section 3321..(b)Spending limitation exemptionSection 3351(c)(5) of such Act (42 U.S.C. 300mm–61(c)(5)) is amended in the matter preceding subparagraph (A), by inserting (other than subsection (c) of such section) after section 3341.(c)Conforming amendmentSection 3301(f)(2)(E) of such Act (42 U.S.C. 300mm(f)(2)(E)) is amended by striking section 3341(a) and inserting subsection (a) or (c) of section 3341.